Opinion by
Mr. Chief Justice Stebbett,
It is undoubtedly true, as a general proposition, that “ a mere statement of the defendant’s conclusion ” “ from facts not disclosed” is unavailable as part of his affidavit of defense ; but, in determining whether any particular averment is of that character or not, due regard must be had to all the averments contained in the affidavit, and to the further consideration that such affidavits are not required to be framed with the technical accuracy of formal pleadings, and should not, therefore, be subjected to the same severe scrutiny. All that is required in an affidavit of defense is that it shall set forth, with reasonable precision, such matters of fact as will constitute a substantial *585answer to the plaintiff’s statement of claim. It is not necessary to 'disclose how or by whom the facts relied on, as a defense, are to be proved. In view of these and other considerations, we are not satisfied that the principle above stated was rightly applied by the learned president of the common pleas to the defendant’s averment, “ that the drafts and bills of exchange on which suit is brought in this case are renewals of other drafts and bills of exchange, of like amounts, payment of all of which was secured to said plaintiff by a certain mortgage,” etc.
After referring to plaintiff’s agreement of June 6,1894, in relation to said mortgage, etc., the defendant company in its affidavit says, “the amount of said mortgage and judgment thereon is sufficient to fully cover the entire amount of all notes, acceptances and indebtedness held by said bank against the Warren Refining Company, Limited, including the obligations on which this suit is brought,” etc., and then concludes with the averment, “ that the said plaintiff has in the manner aforesaid received payment in full of the notes, drafts and bills of exchange upon which this action is founded, referred to in plaintiff’s statement, from the Warren Refining Company, Limited. All of which deponent is informed and believes to be true, and said defendant expects to be able to prove the same upon the trial of this cause.”
Assuming as we must, in this class of cases, that the averments of fact contained in the affidavits of defense are true, and giving to them the legal effect to which they are fairly entitled, we think they are sufficient to prevent a summary judgment, and thus carry the case to a jury. It is neither necessary nor desirable to consider the questions that may arise on the trial. They are sufficiently indicated in the affidavits of defense; and we are of opinion that the defendant company is entitled to an opportunity of developing the defense on which it appears to rely.
Judgment reversed and a procedendo awarded.